Title: To George Washington from James Kelso, 21 May 1789
From: Kelso, James
To: Washington, George



Frauncis Tavern Courtland Street[Philadelphia] May 21st 1789

The Memorial of James Kelso of the State of Maryland humbly sheweth That your Memorialist has ever been a steady friend to the liberties and Independence of the United States and has suffer’d according to his Circumstances more than any person of his acquaintance by his confidence in, and endeavours to support the credit of continental Money.
That he is well acquainted with Accompts in General and Custom house Accompts in particular, having done the business of the Comptroller’s Office in Philadelphia several years before the War for the truth of which, and the goodness of his moral Character he begs leave to refer to William Smith Esqr. Member of the house of delegates for the State of Maryland, who has been intimately acquainted with him for almost thirty years past, and to warm recommendations from several Gentlemen of the first Character in Baltimore, to Messrs Charles Carroll, Robert Morris, John Henry, Richard Henry Lee, George

Read and William Maclay, members of the Senate. To Thomas Hartly Esqr. member of the house of delegates for Pennsylvania, Mr Contee and sundry other delegates from Maryland &ca.
That he has now been in this City for more than two weeks past the necessary expences of which together with the charges of traveling from and returning to Baltimore if disappointed in his expectations must distress him much. he therefore humbly requests that he may be nominated by your Excellency, Comptroler of the Customs for the Port of Baltimore or some other district (if such an Office should be wanted) or to any other Office to which his abilities are Competent, and your Memorialist as in duty bound will ever pray &c.
